Citation Nr: 0519565	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-08 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than October 20, 
1998, for service connection for scleroderma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from March 1964 to June 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran service connection 
for scleroderma, effective October 20, 1998.  The veteran 
appeals the effective assigned for service connection.


FINDINGS OF FACT

1.  The veteran is service-connected for asbestosis effective 
January 29, 1993.

2.  The veteran filed his original claim for VA compensation 
for scleroderma secondary to asbestos exposure on November 
18, 1993.  

3.  A VA medical opinion dated December 9, 1997, is the 
earliest objective evidence of record establishing a nexus 
between scleroderma and asbestosis.

4.  December 9, 1997, is the date on which entitlement to 
service connection for scleroderma arose. 


CONCLUSION OF LAW

The criteria for an effective date earlier than October 20, 
1998,--specifically, December 9, 1997,--for service 
connection for scleroderma have been met.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).  Notwithstanding, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") 
has held that a veteran claiming entitlement to an earlier 
effective date is not prejudiced even by failure to provide 
him a VCAA notice of the laws and regulations governing 
effective dates.  See Nelson v. Principi, 18 Vet. App. 407, 
410 (2004).  In light of the foregoing, the Board finds that 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim for an earlier effective date for a grant of service 
connection for scleroderma.  See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  The Board will thus 
proceed with the consideration of this case.





Factual Background and Analysis: Entitlement to an effective 
date prior to October 20, 1998, for a grant of service 
connection for scleroderma.

The veteran's military records show that he served in the 
United States Navy from March 1964 to June 1965 as a crewman 
in the engine and boiler room of a naval vessel.  

The history of the veteran's claim shows that on January 29, 
1993, he filed a claim for VA compensation for a chronic 
respiratory disability and polymyositis eosinophilic 
fasciitis, which he contended were due to his in-service 
exposure to asbestos while engaged in his duties as a 
shipboard engine and boiler room technician.  The claim 
contained no mention of scleroderma.  Later, on November 18, 
1993, VA received correspondence from the veteran in which he 
specifically claimed entitlement to service connection for 
scleroderma as secondary to asbestos exposure in service.  
The file contains no documentation of a formal or informal 
claim for VA compensation for scleroderma of any sort prior 
to November 18, 1993.  Although a claim for scleroderma 
remained pending since this time, the RO did not address the 
issue at all until the veteran submitted correspondence to VA 
that was received on October 20, 1998, requesting VA 
compensation for this disability.

The claims for VA compensation for a respiratory disability 
due to asbestos exposure and polymyositis eosinophilic 
fasciitis were denied at the RO level and the veteran filed a 
timely appeal.  In an October 1996 appellate decision, the 
Board remanded the issue of service connection for a 
respiratory disability due to asbestos exposure and denied 
the veteran's claim for service connection for polymyositis 
eosinophilic fasciitis.  

Following development of the respiratory issue pursuant to 
the October 1996 remand, the veteran was granted service 
connection for a chronic respiratory disability by rating 
action of June 1998.  The respiratory disability was 
diagnostically rated as asbestosis due to exposure to 
asbestos during active duty, with an effective date of 
January 29, 1993 for this award.

On October 20, 1998, VA received a letter from the veteran 
requesting VA compensation for scleroderma.  In support of 
his claim, he submitted a VA physician's opinion dated 
December 9, 1997, and two opinions from a private physician 
dated in July 1999 and November 1999, which stated, in 
essence, that it was as likely as not that there was a 
relationship between the veteran's exposure to asbestos in 
service and his symptoms relating to scleroderma.  VA 
obtained a medical opinion from a VA physician in November 
2002 stating, in pertinent part, that it was at least as 
likely as not that the veteran's scleroderma was related to 
his exposure to asbestos in service.  By rating decision of 
January 2003, he was granted service connection for 
scleroderma as secondary to his service-connected asbestosis, 
effective October 20, 1998.  

The veteran claims entitlement to an earlier effective date 
prior to October 20, 1998 for his award of service connection 
for scleroderma, contending that the effective date should 
extend to the date of his original claim for disabilities due 
to asbestos exposure that was filed in January 1993.  
However, the facts of the case clearly show that his initial 
claim of January 1993 contained no language indicating that 
he was seeking service connection for scleroderma, and it was 
not until November 18, 1993, that a specific claim for VA 
compensation for scleroderma was received.  Although the RO 
did not begin to address the merits of this claim until it 
received the veteran's letter of October 1998, the Board 
finds that a pending claim for service connection for 
scleroderma was in effect beginning November 18, 1993.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  (Emphasis added.)  38 C.F.R. 
§ 3.400(b)(2)(i).  

As previously discussed, the veteran's claim for service 
connection for scleroderma was received by VA on November 18, 
1993.  The veteran did not file a claim for VA compensation 
for scleroderma prior to this date, as there is no 
correspondence received prior to this date that contains any 
language that may be broadly interpreted as an informal claim 
for service connection for this specific disability.  
Although there was evidence that the veteran had a diagnosis 
of scleroderma at the time this claim was filed, the earliest 
objective medical evidence that established a link between 
his scleroderma and his period of military service was the VA 
physician's opinion dated on December 9, 1997.  Therefore, 
December 9, 1997, is the date that the veteran's entitlement 
to VA compensation for scleroderma arose.  

Correct application of the aforementioned law and regulations 
supports the assignment of an effective date of December 9, 
1997, for the award of service connection for scleroderma.  
Although the claim for VA compensation for this disability 
was filed earlier, on November 18, 1993, entitlement did not 
arise until later, on December 9, 1997.  The later date will 
be applied as the effective date for this compensation award.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  




ORDER

An effective date earlier than October 20, 1998,--
specifically, December 9, 1997,--for service connection for 
scleroderma is granted.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


